Citation Nr: 0526492	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for schizophrenia. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 


FINDING OF FACT

On February 18, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the claim of entitlement to 
service connection for PTSD was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

In the present case, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) dated in February 2005 in 
which he stated that he was withdrawing his appeal for the 
claim of entitlement to service connection for PTSD.  
Therefore, since the appellant has withdrawn this appeal, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal for the claim of 
entitlement to service connection for PTSD is dismissed.


ORDER

The appeal for the claim of entitlement to service connection 
for PTSD is dismissed.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to service 
connection for schizophrenia. 

In an August 1992 letter, the RO notified the veteran that VA 
had become aware of the veteran's receipt of disability 
benefits from the Social Security Administration (SSA), 
effective in November 1989.  Upon a review of the claims 
folder, it does not appear that VA has requested those 
records and there is no evidence that they have been received 
and included in the claims folder.  

The Board notes that VA's duty to assist includes the 
responsibility to obtain any relevant records from the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(concluding that VA has a duty to obtain SSA records when it 
has actual notice that the veteran was receiving benefits); 
Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(holding that the possibility that SSA records contained 
relevant evidence could not be foreclosed absent a review of 
the records.)  The Board therefore finds that such records 
should be obtained prior to appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should contact the Social 
Security Administration and request 
copies of the evidence relied upon by 
that agency to determine that the veteran 
was disabled, beginning in November 1989.  

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for schizophrenia.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons and bases for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


